     Case: 1:18-cv-05123 Document #: 53 Filed: 12/30/19 Page 1 of 2 PageID #:99




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



      SHAUN JAMES,

                           Plaintiff,
                                                             No. 18 CV 05123
     v.
                                                            Hon. Judge Rowland

     CITY OF CHICAGO, et al.

                         Defendants.


                 Motion for Leave to Withdraw as Attorney for Defendant
                                   Kallatt Mohammed


Attorney Naphtalia Clara Lafontant respectfully moves to withdraw her appearance as counsel in
this matter. In support, the undersigned states:
1. The undersigned has filed an appearance on behalf of Defendant Kallatt Mohammed.
2. The undersigned will no longer be working for Ravitz & Palles, P.C. as of January 1, 2020.
 3. Additional attorneys currently represent Defendant Kallatt Mohammed and will continue to
diligently and ably represent the Defendant going forward in this matter. My motion to withdraw
will not prejudice the representation of the Defendant or cause any undue delay in this
proceeding.
 4. For the reasons discussed above, I respectfully request the Court grant my motion to withdraw
as attorney and terminate my appearance for the Defendant.


                                                                   Respectfully submitted,
                                                                   /s/Naphtalia Clara Lafontant
                                                                   Ravitz & Palles, P.C.
                                                                   203 N. La Salle, Ste.2100
                                                                   Chicago, Illinois 60601
                                                                   (312) 558-1689
                                                                    nlafontant@ravitzpalles.com
     Case: 1:18-cv-05123 Document #: 53 Filed: 12/30/19 Page 2 of 2 PageID #:99




                                      Certificate of Service


I, the undersigned attorney, certify that I filed the foregoing motion using the Court’s electronic

filing system. As a result, copies of the filed document were served upon all counsel. I further

certify that a courtesy copy of the filed document may have been provided to the Court

depending upon the Court’s standing order.



                                                                      /s/Naphtalia Clara Lafontant
